464 F.2d 1398
72-2 USTC  P 12,889
ESTATE of Saul KRAMPF, Deceased, Ida Krampf, Executrix, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 71-1792.
United States Court of Appeals,
Third Circuit.
Argued Sept. 11, 1972.Decided Sept. 27, 1972.

Appeal from United States Tax Court; William Quealy, Judge.
Stanley Zucker, Kane & Zucker, New York City, for appellant.
William M. Brown, Jr., Dept. of Justice, Tax Div., Washington, D. C.  (Meyer Rothwacks, Elmer J. Kelsey, Attys., Tax Div. Dept. of Justice, Washington, D. C., Scott P. Crampton, Asst. Atty. Gen., on the brief), for appellee.
Before BIGGS, JAMES ROSEN and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
A careful examination of the briefs and the record and consideration of the oral arguments convinces us that there is no error in the decision of the Tax Court.  The decision of the Tax Court will be affirmed on the careful opinion of Judge William H. Quealy, 56 T.C. 293.  Cf. Opal v. Commissioner of Internal Revenue, 450 F.2d 1085 (2 Cir. 1971).